Filed 6/22/21 P. v. Thompson CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                     B309117

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No.
         v.                                                     NA091280)

MATHEW ARLIN THOMPSON,

         Defendant and Appellant.


      THE COURT:
      In 2013, a jury found defendant and appellant Mathew
Arlin Thompson guilty of one count of second degree murder
(Pen. Code, § 187, subd. (a); count 1),1 two counts of attempted
murder (§§ 664, 187, subd. (a); counts 6 & 7), and one count of
shooting at an inhabited dwelling (§ 246; count 3). (People v.
Thompson (May 19, 2015, B252528) [nonpub. opn.], p. 2.) The
jury also found true gang and firearm enhancement allegations.

1     All further statutory references are to the Penal Code
unless otherwise indicated.
(Ibid.) The trial court sentenced defendant to a total term of 140
years to life in state prison and imposed various fines and fees.
(Id. at p. 14.)
       On direct appeal, we remanded the matter for the limited
purpose of resentencing. We directed the trial court to “strike the
20-year firearm enhancement on count 1; strike the 15-years-to-
life gang enhancements on counts 3, 6 and 7; exercise its
sentencing discretion on the sentence range for count 3; modify
the sentences on counts 6 and 7 to indeterminate life sentences;
and strike the $1,000 assessment and surcharge.” (People v.
Thompson, supra, B252528, at p. 16.) We affirmed the judgment
in all other respects. (Ibid.)
       On February 4, 2020, defendant, in propria persona, filed a
petition for resentencing pursuant to section 1170.95. The trial
court appointed counsel to represent defendant. The People filed
an opposition to the petition and attached, as exhibits, the
prosecutor’s closing argument and the jury instructions given.
Defendant’s counsel did not file a reply.
       On November 16, 2020, the trial court held a hearing on
defendant’s petition for resentencing. At the hearing, defendant
made a motion pursuant to People v. Marsden (1970) 2 Cal.3d
118, which the trial court denied. The trial court then denied
defendant’s petition on the ground that, although defendant was
not the actual killer, he was convicted as an aider and abettor
and not under the natural and probable consequences doctrine or
a felony murder theory of liability.
       Defendant timely appealed from the trial court’s order.
Appointed appellate counsel filed a brief raising no issues and
asking this court to independently review the entire record on
appeal for arguable issues, pursuant to the procedures set forth




                                 2
in People v. Wende (1979) 25 Cal.3d 436. On April 2, 2021, we
notified defendant that he had 30 days within which to
personally submit any grounds of appeal, contentions, or
argument for us to consider. To date, defendant has not filed a
supplemental brief.
       This appeal is from an order denying postconviction relief
rather than defendant’s first appeal of right from a criminal
conviction. Therefore, we are not required to conduct an
independent review for arguable issues. (People v. Cole (2020)
52 Cal.App.5th 1023, 1039, review granted Oct. 14, 2020,
S264278; see also People v. Serrano (2012) 211 Cal.App.4th 496,
501.)
       Because defendant has not filed a supplemental brief
identifying any issue warranting reversal, we dismiss this appeal
as abandoned. (People v. Cole, supra, 52 Cal.App.5th at
pp. 1039–1040; People v. Figueras (2021) 61 Cal.App.5th 108,
112–113, review granted May 12, 2021, S267870; People v. Scott
(2020) 58 Cal.App.5th 1127, 1129–1130, review granted Mar. 17,
2021, S266853; but see People v. Flores (2020) 54 Cal.App.5th
266, 269 [holding “that when an appointed counsel files a Wende
brief in an appeal from a summary denial of a section 1170.95
petition, a Court of Appeal is not required to independently
review the entire record, but the court can and should do so in the
interests of justice”]; People v. Allison (2020) 55 Cal.App.5th 449,
456; People v. Gallo (2020) 57 Cal.App.5th 594, 599.)




                                 3
                       DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
LUI, P. J.        ASHMANN-GERST, J.             CHAVEZ, J.




                             4